Exhibit 10.108











--------------------------------------------------------------------------------

FORTY-EIGHTH
SUPPLEMENTAL INDENTURE
TO
INDENTURE OF MORTGAGE AND
DEED OF TRUST
DATED AS OF MARCH 1, 1944

--------------------------------------------------------------------------------



AS RESTATED IN
PART II OF THE TWENTY-NINTH
SUPPLEMENTAL INDENTURE DATED AS OF JULY 15, 1989
WHICH BECAME EFFECTIVE ON APRIL 1, 1994

--------------------------------------------------------------------------------



DTE GAS COMPANY
formerly known as
Michigan Consolidated Gas Company
TO
CITIBANK, N.A.,
TRUSTEE
DATED AS OF SEPTEMBER 1, 2017
CREATING TWO ISSUES OF FIRST MORTGAGE BONDS,
DESIGNATED AS
2017 SERIES C BONDS
2017 SERIES D BONDS



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





DTE GAS COMPANY


FORTY-EIGHTH SUPPLEMENTAL INDENTURE
DATED AS OF SEPTEMBER 1, 2017
SUPPLEMENTAL TO INDENTURE OF MORTGAGE
AND DEED OF TRUST
DATED AS OF MARCH 1, 1944


TABLE OF CONTENTS
 
PAGE
ARTICLE I ESTABLISHMENT OF AN ISSUE OF FIRST MORTGAGE BONDS, OF
THE SERIES DESIGNATED AND DISTINGUISHED AS “2017 SERIES C BONDS”
5
SECTION 1
5
SECTION 2
5
SECTION 3
7
SECTION 4
14
SECTION 5
15
ARTICLE II ESTABLISHMENT OF AN ISSUE OF FIRST MORTGAGE BONDS, OF
THE SERIES DESIGNATED AND DISTINGUISHED AS “2017 SERIES D BONDS”
16
SECTION 1
16
SECTION 2
16
SECTION 3
18
SECTION 4
25
SECTION 5
26
ARTICLE III ISSUE OF BONDS
27
ARTICLE IV THE TRUSTEE
27
ARTICLE V RECORDING AND FILING OF SUPPLEMENTAL INDENTURE
DATED AS OF DECEMBER 1, 2016
27
ARTICLE VI RECORDING OF AFFIDAVIT OF FACTS
AFFECTING REAL PROPERTY
29
ARTICLE VII MISCELLANEOUS PROVISIONS
29











--------------------------------------------------------------------------------








THIS FORTY-EIGHTH SUPPLEMENTAL INDENTURE, dated as of the 1st day of September,
2017, between DTE GAS COMPANY, formerly known as Michigan Consolidated Gas
Company, a corporation duly organized and existing under and by virtue of the
laws of the State of Michigan (hereinafter called the “Company”), having its
principal place of business at One Energy Plaza, Detroit, Michigan, 48226 and
CITIBANK, N.A., a national banking association incorporated and existing under
and by virtue of the laws of the United States of America, having an office at
388 Greenwich Street in the Borough of Manhattan, the City of New York, New
York, 10013 as successor trustee (hereinafter with its predecessors as trustee
called the “Mortgage Trustee” or the “Trustee”):
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture of Mortgage and Deed of Trust (the “Original Indenture”), dated as of
March 1, 1944;
WHEREAS, the Company has heretofore executed and delivered to the Trustee the
Twenty-ninth Supplemental Indenture, which became effective April 1, 1994, to
provide for the modification and restatement of the Original Indenture as
previously amended (as so amended, supplemented and modified the “Indenture”),
and to secure the Company's First Mortgage Bonds, unlimited in aggregate
principal amount except as therein otherwise provided, issued pursuant to the:
Thirtieth Supplemental Indenture, dated as of September 1, 1991;
Thirty-first Supplemental Indenture, dated as of December 15, 1991;
Thirty-second Supplemental Indenture, dated as of January 5, 1993;
Thirty-third Supplemental Indenture, dated as of May 1, 1995;
Thirty-fourth Supplemental Indenture, dated as of November 1, 1996;
Thirty-fifth Supplemental Indenture, dated as of June 18, 1998;
Thirty-sixth Supplemental Indenture, dated as of August 15, 2001;
Thirty-seventh Supplemental Indenture, dated as of February 15, 2003;
Thirty-eighth Supplemental Indenture, dated as of October 1, 2004;
Thirty-ninth Supplemental Indenture, dated as of April 1, 2008;
Fortieth Supplemental Indenture, dated as of June 1, 2008;
Forty-first Supplemental Indenture, dated as of August 1, 2008;
Forty-second Supplemental Indenture, dated as of December 1, 2008;
Forty-third Supplemental Indenture, dated as of December 1, 2012;
Forty-fourth Supplemental Indenture, dated as of December 1, 2013;
Forty-fifth Supplemental Indenture, dated as of December 1, 2014;
Forty-sixth Supplemental Indenture, dated as of August 1, 2015; and
Forty-seventh Supplemental Indenture, dated as of December 1, 2016;










3

--------------------------------------------------------------------------------




WHEREAS, at the date hereof there were outstanding First Mortgage Bonds of the
Company issued under the Indenture, of 14 series in the principal amounts set
forth below (including Collateral Bonds):




Designation of Series
Amount 
Initially Issued
Amount 
Outstanding
First Mortgage Bonds
 
 
 
 
 
2012 Series D First Mortgage Bonds


$70,000,000




$70,000,000


2013 Series C First Mortgage Bonds


$50,000,000




$50,000,000


2013 Series D First Mortgage Bonds


$70,000,000




$70,000,000


2013 Series E First Mortgage Bonds


$50,000,000




$50,000,000


2014 Series F First Mortgage Bonds
2015 Series C First Mortgage Bonds
2015 Series D First Mortgage Bonds
$150,000,000
$40,000,000
$125,000,000


$150,000,000
$40,000,000
$125,000,000


2016 Series G First Mortgage Bonds


$125,000,000




$125,000,000


 
 
 
Collateral Bonds
 
 
(Senior Notes)
 
 
 
 
 
 
5.70% Collateral Bonds due 2033


$200,000,000




$200,000,000


2004 Series E Collateral Bonds


$120,000,000




$120,000,000


2008 Series B Collateral Bonds


$100,000,000




$100,000,000


2008 Series C Collateral Bonds


$25,000,000




$25,000,000


2008 Series F Collateral Bonds


$75,000,000




$75,000,000


2008 Series I Collateral Bonds


$50,000,000




$50,000,000



    
WHEREAS, the Company desires in and by this Supplemental Indenture to establish
two series of bonds to be issued under the Indenture designated and
distinguished as 2017 Series C Bonds and 2017 Series D Bonds (herein
collectively sometimes called the “Bonds”), to designate the terms thereof, to
specify the particulars necessary to describe and define the same and to specify
such other provisions and agreements in respect thereof as are in the Indenture
provided or permitted; and
WHEREAS, all the conditions and requirements necessary to make this Supplemental
Indenture, when duly executed and delivered, a valid, binding and legal
instrument in accordance with its terms and for the purposes herein expressed,
have been done, performed and fulfilled, and the execution and delivery of this
Supplemental Indenture in the form and with the terms hereof have been in all
respects duly authorized;






4

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and in further consideration of
the sum of One Dollar in lawful money of the United States of America paid to
the Company by the Trustee at or before the execution and delivery of this
Forty-eighth Supplemental Indenture, the receipt whereof is hereby acknowledged,
and of other good and valuable consideration, it is agreed by and between the
Company and the Trustee as follows:
ARTICLE I
ESTABLISHMENT OF AN ISSUE OF
FIRST MORTGAGE BONDS, OF THE SERIES
DESIGNATED AND DISTINGUISHED AS “2017 SERIES C BONDS”



SECTION 1


There is hereby established a series of bonds to be issued under and secured by
the Indenture, to be known as “First Mortgage Bonds,” designated and
distinguished as “2017 Series C Bonds” of the Company. The 2017 Series C Bonds
shall be limited in aggregate principal amount to $40,000,000 except as provided
in Article II of the Indenture and in this Supplemental Indenture with respect
to transfers, exchanges and replacements of the 2017 Series C Bonds. The 2017
Series C Bonds shall be registered bonds without coupons and shall be dated as
of the date of the authentication thereof by the Trustee.


The 2017 Series C Bonds shall mature on the 1st day of October, 2029 (subject to
earlier redemption, as provided herein), shall bear interest at the rate of
3.08% per annum, payable semi-annually on the 1st day of April and October of
each year and at maturity (each a “2017 Series C Interest Payment Date”),
beginning on April 1, 2018. The principal, Make-Whole Amount (as defined below),
if any, and interest on the 2017 Series C Bonds shall be payable in lawful money
of the United States of America; the place where such principal and Make-Whole
Amount, if any, shall be payable shall be the corporate trust office of the
Trustee in the Borough of Manhattan, the City of New York, New York, and the
place where such interest shall be payable shall be the office or agency of the
Company in said Borough of Manhattan, the City of New York, New York. The 2017
Series C Bonds shall have such other terms as set forth in the form of 2017
Series C Bond provided in Section 3.



SECTION 2


The 2017 Series C Bonds shall be subject to redemption at the option of the
Company, in whole at any time or in part from time to time (any such date of
redemption, a “2017 Series C Redemption Date”), at the applicable redemption
price (“2017 Series C Redemption Price”) set forth below.


At any time prior to July 1, 2029 (the “2017 Series C Par Call Date”), the 2017
Series C Redemption Price will be equal to 100% of the principal amount of the
2017 Series C Bonds to be






5

--------------------------------------------------------------------------------




redeemed on the 2017 Series C Redemption Date together with the Make-Whole
Amount (as defined in the form of 2017 Series C Bond provided in Section 3), if
any, plus, in each case, accrued and unpaid interest thereon to the 2017 Series
C Redemption Date.


At any time on or after the 2017 Series C Par Call Date, the 2017 Series C
Redemption Price will be equal to 100% of the principal amount of the bonds of
2017 Series C to be redeemed plus accrued and unpaid interest thereon to the
redemption date.


Notwithstanding the foregoing, installments of interest on the 2017 Series C
Bonds that are due and payable on 2017 Series C Interest Payment Dates falling
on or prior to the 2017 Series C Redemption Date will be payable on the 2017
Series C Interest Payment Date to the registered holders as of the close of
business on the relevant record date.


Notice of redemption shall be given to the holders of the 2017 Series C Bonds to
be redeemed not more than 60 nor less than 30 days prior to the 2017 Series C
Redemption Date, as provided in Section 4.05 of the Indenture. Each such notice
shall specify such optional 2017 Series C Redemption Date, the aggregate
principal amount of the 2017 Series C Bonds to be redeemed on such date, the
principal amount of each 2017 Series C Bond held by such holder to be redeemed,
and the interest to be paid on the 2017 Series C Redemption Date with respect to
such principal amount being prepaid. In addition, if the 2017 Series C
Redemption Date is prior to the 2017 Series C Par Call Date, each such notice
shall be accompanied by a certificate of a senior financial officer of the
Company as to the estimated Make-Whole Amount due in connection with such
redemption (calculated as if the date of such notice were the date of the
redemption), setting forth the details of such computation. The Make-Whole
Amount shall be determined by the Company two Business Days prior to the
applicable 2017 Series C Redemption Date and the Company shall deliver to
holders of the 2017 Series C Bonds and to the Trustee a certificate of a senior
financial officer specifying the calculation of such Make-Whole Amount as of the
2017 Series C Redemption Date.


Subject to the limitations of Section 4.07 of the Indenture, the notice of
redemption may state that it is subject to the receipt of the redemption moneys
by the Trustee on or before the 2017 Series C Redemption Date, and that such
notice shall be of no effect unless such moneys are so received on or before
such date.


If the 2017 Series C Bonds are only partially redeemed by the Company, the
Trustee shall select which 2017 Series C Bonds are to be redeemed pro rata among
all of the 2017 Series C Bonds at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal amounts thereof and otherwise
in accordance with the terms of the Indenture. In the event of redemption of the
2017 Series C Bonds in part only, a new 2017 Series C Bond or 2017 Series C
Bonds for the unredeemed portion will be issued in the name or names of the
holders thereof upon the surrender or cancellation thereof.








6

--------------------------------------------------------------------------------




If money sufficient to pay the applicable the 2017 Series C Redemption Price
with respect to the 2017 Series C Bonds to be redeemed on the applicable 2017
Series C Redemption Date, together with accrued interest to the 2017 Series C
Redemption Date, is deposited with the Trustee on or before the related 2017
Series C Redemption Date and certain other conditions are satisfied, then the
2017 Series C Bonds to be redeemed shall no longer be secured by, or entitled to
any lien or benefit of, the Indenture as provided by Section 4.04 of the
Indenture.


The 2017 Series C Bonds will not be entitled to any sinking fund and will not be
redeemable other than as provided in this Section 2 and the form of 2017 Series
C Bond provided in Section 3.

SECTION 3


The 2017 Series C Bonds shall be registered bonds without coupons. The Trustee
shall be the registrar and paying agent for the 2017 Series C Bonds, which
duties it hereby accepts. The 2017 Series C Bonds may be issued in minimum
denominations of $100,000 or any integral multiple of $1,000 in excess thereof.


The forms of 2017 Series C Bonds shall be substantially as follows:


[FORM OF DTE GAS COMPANY 3.08% FIRST MORTGAGE BONDS 2017 SERIES C DUE 2029]
PPN:
No. R-___                        $_________________
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES. IN CONNECTION WITH ANY
TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY AND THE TRUSTEE SUCH
CERTIFICATES AND OTHER INFORMATION AS THE TRUSTEE MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.
DTE GAS COMPANY
3.08% MORTGAGE BONDS
2017 SERIES C DUE 2029
Principal Amount: $____________
Authorized Denomination: $100,000 or any integral multiple of $1,000 in excess
thereof.






7

--------------------------------------------------------------------------------




Regular Record Date: close of business on the 15th calendar day (whether or not
a Business Day) prior to the relevant Interest Payment Date
Original Issue Date: September 20, 2017
Stated Maturity: October 1, 2029
Interest Payment Dates: April 1 and October 1 of each year, beginning April 1,
2018.
Interest Rate: 3.08% per annum
DTE GAS COMPANY (hereinafter called the “Company”), a corporation of the State
of Michigan, for value received, hereby promises to pay to ___________, or
registered assigns, the sum of _________ Dollars ($_________) on the Stated
Maturity specified above, in the coin or currency of the United States of
America, and to pay interest thereon from the Original Issue Date specified
above, or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, semi-annually in arrears on each Interest Payment
Date as specified above, commencing on April 1, 2018 and on the Stated Maturity
at the Interest Rate per annum specified above until the principal hereof is
paid or made available for payment, and on any overdue principal and Make-Whole
Amount (defined below) and, to the extent lawful, on any overdue installment of
interest. The interest so payable, and punctually paid or duly provided for, on
any Interest Payment Date will, as provided in the Indenture, be paid to the
person in whose name this bond is registered at the close of business on the
Regular Record Date as specified above next preceding such Interest Payment
Date; provided that any interest payable at Stated Maturity or on a Redemption
Date (defined below) will be paid to the person to whom principal is payable.
Except as otherwise provided in the Indenture, any such interest not so
punctually paid or duly provided for will forthwith cease to be payable to the
holder on such Regular Record Date and may either be paid to the person in whose
name this bond is registered at the close of business on a special record date
for the payment of such defaulted interest to be fixed by the Trustee, notice
whereof shall be given to holders of bonds of this series not less than 10 days
prior to such special record date, or be paid at any time in any other lawful
manner not inconsistent with the requirements of any securities exchange, if
any, on which the bonds of this series shall be listed, and upon such notice as
may be required by any such exchange, all as more fully provided in the
Indenture.
Payments of interest on this bond will include interest accrued to but excluding
the respective Interest Payment Dates. Interest payments for this bond shall be
computed and paid on the basis of a 360-day year consisting of twelve 30-day
months. The Company shall pay interest on overdue principal and Make-Whole
Amount, if any, and, to the extent lawful, on overdue installments of interest
at the rate per annum borne by this bond. In the event that any Interest Payment
Date, Redemption Date or Stated Maturity is not a Business Day, then the
required payment of principal, Make-Whole Amount, if any, and interest will be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay). “Business Day” means






8

--------------------------------------------------------------------------------




any day other than a day on which banking institutions in the State of New York
or the State of Michigan are authorized or obligated pursuant to law or
executive order to close.
Payment of principal of, Make-Whole Amount, if any, and interest on the bonds of
this series shall be made in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts. Payments of principal, Make-Whole Amount, if any, and interest
due at the Stated Maturity or earlier redemption of such bonds shall be made at
the office of the Trustee upon surrender of such bonds to the Trustee, and
payments of interest shall be made, at the option of the Company, subject to
such surrender where applicable, (A) by check mailed to the address of the
person entitled thereto as such address shall appear in the bond register of the
Trustee maintained for such purpose or (B) by wire transfer at such place and to
such account at a banking institution in the United States as may be designated
in writing to the Trustee at least fourteen (14) days prior to the date for
payment by the person entitled thereto. Notwithstanding the foregoing, so long
as any bond is held by an Institutional Investor (as defined in the Bond
Purchase Agreement referenced below), payment of principal, Make-Whole Amount,
if any, and interest on the bonds held by such holder shall be made in the
manner specified in the Bond Purchase Agreement dated as of September 20, 2017
among the Company and the purchasers party thereto.
The bonds represented by this certificate, of the series hereinafter specified,
are bonds of the Company (herein called the “bonds”) known as its “First
Mortgage Bonds,” issued and to be issued in one or more series under, and all
equally and ratably secured by, an Indenture of Mortgage and Deed of Trust dated
as of March 1, 1944, duly executed by the Company to Citibank, N.A., successor
trustee (“Trustee”), as restated in Part II of the Twenty-ninth Supplemental
Indenture dated as of July 15, 1989, which became effective on April 1, 1994, to
which indenture and all indentures supplemental thereto executed on and after
July 15, 1989 reference is hereby made for a description of the property
mortgaged and pledged, the nature and extent of the security, the terms and
conditions upon which the bonds are, and are to be, issued and secured, and the
rights of the holders of the bonds and of the Trustee in respect of such
security (which indenture and all indentures supplemental thereto, including the
Forty-eighth Supplemental Indenture dated as of September 1, 2017 referred to
below, are hereinafter collectively called the “Indenture”). As provided in the
Indenture, the bonds may be issued thereunder for various principal sums and are
issuable in series, which may mature at different times, may bear interest at
different rates and may otherwise vary as therein provided. The bonds
represented by this certificate are part of a series designated “3.08% First
Mortgage Bonds 2017 Series C” (herein called the “Bonds”), created by the
Forty-eighth Supplemental Indenture dated as of September 1, 2017 as provided
for in said Indenture.
With the consent of the Company and to the extent permitted by and as provided
in the Indenture, the rights and obligations of the Company, the rights and
obligations of the holders of the Bonds, and the terms and provisions of the
Indenture may be modified or altered by such affirmative vote or votes of the
holders of the Bonds then outstanding as are specified in the Indenture.
In case an Event of Default as defined in the Indenture shall occur, the
principal of the Bonds may become or be declared due and payable in the manner,
with the effect, and subject to the






9

--------------------------------------------------------------------------------




conditions provided in the Indenture. Upon any such declaration, the Company
shall also pay to the holders of the Bonds the Make-Whole Amount on the Bonds,
if any, determined as of the date the Bonds shall have been declared due and
payable.
No recourse shall be had for the payment of the principal of, Make-Whole Amount,
if any, or the interest on, the Bonds, or for any claim based hereon or
otherwise in respect of the Bonds or the Indenture, against any incorporator,
stockholder, director or officer, past, present or future, of the Company, as
such, or any predecessor or successor corporation, either directly or through
the Company or any such predecessor or successor corporation, whether by virtue
of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability, whether at common law,
in equity, by any constitution, statute or otherwise, of incorporators,
stockholders, directors or officers being waived and released by the owner
hereof by the acceptance of the Bonds, and as part of the consideration for the
issue thereof, and being likewise waived and released pursuant to the Indenture
and the Senior Indenture.
This Bond shall be subject to redemption at the option of the Company, in whole
at any time or in part from time to time (any such date of optional redemption,
a “Redemption Date”), at the applicable redemption price (“Redemption Price”)
set forth below.
At any time prior to July 1, 2029 (the “Par Call Date”), the Redemption Price
will be equal to 100% of the principal amount of the Bonds to be redeemed on the
Redemption Date together with the Make-Whole Amount (as defined below), if any,
plus, in each case, accrued and unpaid interest thereon to the Redemption Date.


At any time on or after the Par Call Date, the Redemption Price will be equal to
100% of the principal amount of the Bonds to be redeemed on the Redemption Date
plus accrued and unpaid interest thereon to the Redemption Date.
Notwithstanding the foregoing, installments of interest on the Bonds that are
due and payable on Interest Payment Dates falling on or prior to a Redemption
Date will be payable on the Interest Payment Date to the registered Holders as
of the close of business on the relevant Record Date.
“Make-Whole Amount” means, with respect to any Bond, a premium in an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Bond over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. If the Settlement Date is prior to the Par Call Date, the
Make-Whole Amount with respect to any Called Principal of a Bond shall be
determined as if the Stated Maturity of such Bond were the Par Call Date;
provided that the Make-Whole Amount shall in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings:






10

--------------------------------------------------------------------------------




“Called Principal” means, with respect to a Bond, the principal of the Bond that
is to be redeemed on a Redemption Date or has become or is declared to be
immediately due and payable pursuant to Section 9.01 of the Indenture, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of a Bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Bond is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of a Bond, the
sum of (a) 0.5% (50 basis points) plus (b) the yield to maturity implied by the
“Ask Yield(s)” reported, as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX-1” (or such other display as
may replace Page PX-1), on Bloomberg Financial Markets for the most recently
issued, actively traded on-the-run, benchmark U.S. Treasury securities
(“Reported”) having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date.
If there are no such U.S. Treasury securities Reported having a maturity equal
to such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued, actively traded on-the-run, U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than the Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Bond. If such yields are not Reported or the yields Reported as of
such time are not ascertainable (including by way of interpolation), then
“Reinvestment Yield” means, with respect to the Called Principal of any Bond,
the sum of (x) 0.5% (50 basis points) plus (y) the yield to maturity implied by
the U.S. Treasury constant maturity yields reported, for the latest day for
which such yields have been so reported as of the second Business Day preceding
the Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for the
U.S. Treasury constant maturity having a term equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. If there is no such
U.S. Treasury constant maturity having a term equal to such Remaining Average
Life, such implied yield to maturity will be determined by interpolating
linearly between (1) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Remaining Average Life and (2) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Bond.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by






11

--------------------------------------------------------------------------------




multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years, computed on the
basis of a 360-day year comprised of twelve 30-day months and calculated to two
decimal places, that will elapse between the Settlement Date with respect to
such Called Principal and the Stated Maturity (or, if redeemed prior to the Par
Call Date, the Par Call Date) of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of a
Bond, all payments of such Called Principal and interest thereon that would be
due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its Stated Maturity (or, if
redeemed prior to the Par Call Date, the Par Call Date), provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the terms of the Bond, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date.
“Settlement Date” means, with respect to the Called Principal of a Bond, the
Redemption Date on which such Called Principal is to be redeemed or has become
or is declared to be immediately due and payable pursuant to Section 9.01 of the
Indenture as the context requires.
Notice of redemption shall be given to the holders of the Bonds to be redeemed
not more than 60 nor less than 30 days prior to the Redemption Date, as provided
in Section 4.05 of the Indenture. Each such notice shall specify such Redemption
Date, the aggregate principal amount of the Bonds to be redeemed on such date,
the principal amount of each Bond held by such holder to be redeemed, and the
interest to be paid on the Redemption Date with respect to such principal amount
being prepaid. In addition, if the Redemption Date is prior to the Par Call
Date, each such notice shall be accompanied by a certificate of a senior
financial officer of the Company as to the estimated Make-Whole Amount due in
connection with such redemption (calculated as if the date of such notice were
the date of the redemption), setting forth the details of such computation. The
Make-Whole Amount shall be determined by the Company two Business Days prior to
the applicable Redemption Date and the Company shall deliver to holders of the
Bonds and to the Trustee a certificate of a senior financial officer specifying
the calculation of such Make-Whole Amount as of the Redemption Date.
Subject to the limitations of Section 4.07 of the Indenture, the notice of
redemption may state that it is subject to the receipt of the redemption moneys
by the Trustee on or before the Redemption Date, and that such notice shall be
of no effect unless such moneys are so received on or before such date; a notice
of redemption so conditioned shall be of no force or effect if such money is not
so received and, in such event, the Company shall not be required to redeem this
Bond.
If the Bonds are only partially redeemed by the Company, the Trustee shall
select which Bonds are to be redeemed pro rata among all of the Bonds at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof and otherwise in accordance with the terms of
the Indenture. In the event of redemption of the Bonds in part only, a new Bond






12

--------------------------------------------------------------------------------




or Bonds for the unredeemed portion will be issued in the name or names of the
holders thereof upon the surrender or cancellation thereof.
If money sufficient to pay the applicable Redemption Price with respect to the
Bonds to be redeemed on the applicable Redemption Date, together with accrued
interest to the Redemption Date, is deposited with the Trustee on or before the
related Redemption Date and certain other conditions are satisfied, then the
Bonds to be redeemed shall no longer be secured by, or entitled to any lien or
benefit of, the Indenture as provided by Section 4.04 of the Indenture.
The Indenture contains terms, provisions and conditions relating to the
consolidation or merger of the Company with or into, and the conveyance, or
other transfer or lease, subject to the lien of the Indenture, of the trust
estate to, another corporation, to the assumption by such other corporation, in
certain circumstances, of the obligations of the Company under the Indenture and
on the Bonds and to the succession of such other corporation in certain
circumstances, to the powers and rights of the Company under the Indenture.
The Indenture contains provisions for defeasance at any time of the entire
indebtedness of the Bonds or certain covenants with respect thereto upon
compliance by the Company with certain conditions set forth therein.
This Bond shall not be valid or become obligatory for any purpose unless and
until the certificate of authentication hereon shall have been manually executed
by the Trustee or its successor in trust under the Indenture.
IN WITNESS WHEREOF, DTE GAS COMPANY has caused this certificate to be executed
under its name with the signature of its duly authorized Officer, under its
corporate seal, which may be a facsimile, attested with the signature of its
Corporate Secretary.


Dated:


DTE GAS COMPANY




By:______________________________


Attest:




By:______________________






CERTIFICATE OF AUTHENTICATION






13

--------------------------------------------------------------------------------






The bonds represented by this certificate constitute Bonds of the series
designated and described in the within-mentioned Indenture.


CITIBANK, N.A., as Trustee


    
By:_________________________________
Authorized Officer


Dated:


[End of 2017 Series C Bond Form]

SECTION 4


Each certificate evidencing the 2017 Series C Bonds (and all 2017 Series C Bonds
issued in exchange therefor or in substitution thereof) shall bear a legend in
substantially the following form (each defined term in the legend being defined
as such for purposes of the legend only):


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES. IN CONNECTION WITH ANY
TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY AND THE TRUSTEE SUCH
CERTIFICATES AND OTHER INFORMATION AS THE TRUSTEE MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.


The 2017 Series C Bonds shall be exchangeable upon surrender thereof at the
corporate trust office of the Trustee in the Borough of Manhattan, the City of
New York, New York, for registered bonds of the same aggregate principal amount
and other terms, but of different authorized denomination or denominations, such
exchanges to be made without service charge (except for any stamp tax or other
governmental charge).
When 2017 Series C Bonds are presented to the Trustee with a request (i) to
register the transfer of such 2017 Series C Bonds; or (ii) to exchange such 2017
Series C Bonds for 2017 Series C Bonds of the same series of any authorized
denominations of the same aggregate principal amount and Stated Maturity, the
Trustee shall register the transfer or make the exchange as requested if its
reasonable requirements for such transaction are met; provided, however, that
the 2017 Series C Bonds surrendered for transfer or exchange: (A) shall be duly
endorsed or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Company and the Trustee, duly






14

--------------------------------------------------------------------------------




executed by the holder thereof or his attorney duly authorized in writing; and
(B) are accompanied by the following additional information and documents, as
applicable: (x) if such 2017 Series C Bonds are being delivered to the Company
by a holder for registration in the name of such holder, without transfer, a
certification from such holder to that effect; or (y) if such 2017 Series C
Bonds are being transferred to the Company, a certification to that effect; or
(z) if such 2017 Series C Bonds are being transferred pursuant to an exemption
from registration in accordance with Rule 144 under the Securities Act or in
reliance upon another exemption from the registration requirements of the
Securities Act, (i) a certification to that effect and (ii) if the Company so
requests, other evidence reasonably satisfactory to it as to the compliance with
the restrictions set forth in the legend set forth above.


Every 2017 Series C Bond so surrendered shall be accompanied by a proper
transfer power duly executed by the registered owner or by a duly authorized
attorney transferring such 2017 Series C Bond to the Company, and the signature
to such transfer power shall be guaranteed to the satisfaction of the Trustee.
All 2017 Series C Bonds so surrendered shall be forthwith canceled and delivered
to or upon the order of the Company. All 2017 Series C Bonds executed,
authenticated and delivered in exchange for 2017 Series C Bonds so surrendered
shall be valid obligations of the Company, evidencing the same debt as the 2017
Series C Bonds surrendered, and shall be secured by the same lien and be
entitled to the same benefits and protection as the 2017 Series C Bonds in
exchange for which they are executed, authenticated and delivered.


The Company shall not be required to make any such exchange or any registration
of transfer after the 2017 Series C Bond so presented for exchange or
registration of transfer, or any portion thereof, has been called for redemption
and notice thereof given to the registered owner.



SECTION 5


Pending the preparation of definitive 2017 Series C Bonds, the Company may from
time to time execute, and upon its written order, the Trustee shall authenticate
and deliver, in lieu of such definitive 2017 Series C Bonds and subject to the
same provisions, limitations and conditions, one or more temporary 2017 Series C
Bonds, in registered form, of any denomination specified in the written order of
the Company for the authentication and delivery thereof, and with such
omissions, insertions and variations as may be determined by the Board of
Directors of the Company. Such temporary 2017 Series C Bonds shall be
substantially of the tenor of the 2017 Series C Bonds to be issued as herein
before recited.


If any such temporary 2017 Series C Bonds shall at any time be so authenticated
and delivered in lieu of definitive 2017 Series C Bonds, the Company shall upon
request at its own expense prepare, execute and deliver to the Trustee and
thereupon, upon the presentation and surrender of temporary 2017 Series C Bonds,
the Trustee shall authenticate and deliver in exchange therefor, without charge
to the holder, definitive Bonds of the same series and other terms, if any, and
for the same principal sum in the aggregate as the temporary 2017 Series C Bonds
surrendered. All






15

--------------------------------------------------------------------------------




temporary 2017 Series C Bonds so surrendered shall be forthwith canceled by the
Trustee and delivered to or upon the order of the Company. Until exchanged for
definitive 2017 Series C Bonds the temporary 2017 Series C Bonds shall in all
respects be entitled to the lien and security of the Indenture and all
supplemental indentures.



ARTICLE II
ESTABLISHMENT OF AN ISSUE OF
FIRST MORTGAGE BONDS, OF THE SERIES
DESIGNATED AND DISTINGUISHED AS “2017 SERIES D BONDS”



SECTION 1


There is hereby established a series of bonds to be issued under and secured by
the Indenture, to be known as “First Mortgage Bonds,” designated and
distinguished as “2017 Series D Bonds” of the Company. The 2017 Series D Bonds
shall be limited in aggregate principal amount to $40,000,000 except as provided
in Article II of the Indenture and in this Supplemental Indenture with respect
to transfers, exchanges and replacements of the 2017 Series D Bonds. The 2017
Series D Bonds shall be registered bonds without coupons and shall be dated as
of the date of the authentication thereof by the Trustee.


The 2017 Series D Bonds shall mature on the 1st day of October, 2047 (subject to
earlier redemption, as provided herein), shall bear interest at the rate of
3.75% per annum, payable semi-annually on the 1st day of April and October of
each year and at maturity (each a “2017 Series D Interest Payment Date”),
beginning on April 1, 2018. The principal, Make-Whole Amount (as defined below),
if any, and interest on the 2017 Series D Bonds shall be payable in lawful money
of the United States of America; the place where such principal and Make-Whole
Amount, if any, shall be payable shall be the corporate trust office of the
Trustee in the Borough of Manhattan, the City of New York, New York, and the
place where such interest shall be payable shall be the office or agency of the
Company in said Borough of Manhattan, the City of New York, New York. The 2017
Series D Bonds shall have such other terms as set forth in the form of 2017
Series D Bond provided in Section 3.



SECTION 2


The 2017 Series D Bonds shall be subject to redemption at the option of the
Company, in whole at any time or in part from time to time (any such date of
redemption, a “2017 Series D Redemption Date”), at the applicable redemption
price (“2017 Series D Redemption Price”) set forth below.


At any time prior to April 1, 2047 (the “2017 Series D Par Call Date”), the
Redemption Price will be equal to 100% of the principal amount of the 2017
Series D Bonds to be redeemed on the 2017 Series D Redemption Date together with
the Make-Whole Amount (as defined in the form






16

--------------------------------------------------------------------------------




of 2017 Series D Bond provided in Section 3), if any, plus, in each case,
accrued and unpaid interest thereon to the 2017 Series D Redemption Date.


At any time on or after the 2017 Series D Par Call Date, the 2017 Series D
Redemption Price will be equal to 100% of the principal amount of the bonds of
2017 Series D to be redeemed plus accrued and unpaid interest thereon to the
redemption date.


Notwithstanding the foregoing, installments of interest on the 2017 Series D
Bonds that are due and payable on 2017 Series D Interest Payment Dates falling
on or prior to the 2017 Series D Redemption Date will be payable on the 2017
Series D Interest Payment Date to the registered holders as of the close of
business on the relevant record date.


Notice of redemption shall be given to the holders of the 2017 Series D Bonds to
be redeemed not more than 60 nor less than 30 days prior to the 2017 Series D
Redemption Date, as provided in Section 4.05 of the Indenture. Each such notice
shall specify such optional 2017 Series D Redemption Date, the aggregate
principal amount of the 2017 Series D Bonds to be redeemed on such date, the
principal amount of each 2017 Series D Bond held by such holder to be redeemed,
and the interest to be paid on the 2017 Series D Redemption Date with respect to
such principal amount being prepaid. In addition, if the 2017 Series D
Redemption Date is prior to the 2017 Series D Par Call Date, each such notice
shall be accompanied by a certificate of a senior financial officer of the
Company as to the estimated Make-Whole Amount due in connection with such
redemption (calculated as if the date of such notice were the date of the
redemption), setting forth the details of such computation. The Make-Whole
Amount shall be determined by the Company two Business Days prior to the
applicable 2017 Series D Redemption Date and the Company shall deliver to
holders of the 2017 Series D Bonds and to the Trustee a certificate of a senior
financial officer specifying the calculation of such Make-Whole Amount as of the
2017 Series D Redemption Date.


Subject to the limitations of Section 4.07 of the Indenture, the notice of
redemption may state that it is subject to the receipt of the redemption moneys
by the Trustee on or before the 2017 Series D Redemption Date, and that such
notice shall be of no effect unless such moneys are so received on or before
such date.


If the 2017 Series D Bonds are only partially redeemed by the Company, the
Trustee shall select which 2017 Series D Bonds are to be redeemed pro rata among
all of the 2017 Series D Bonds at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal amounts thereof and otherwise
in accordance with the terms of the Indenture. In the event of redemption of the
2017 Series D Bonds in part only, a new 2017 Series D Bond or 2017 Series D
Bonds for the unredeemed portion will be issued in the name or names of the
holders thereof upon the surrender or cancellation thereof.


If money sufficient to pay the applicable the 2017 Series D Redemption Price
with respect to the 2017 Series D Bonds to be redeemed on the applicable 2017
Series D Redemption Date,






17

--------------------------------------------------------------------------------




together with accrued interest to the 2017 Series D Redemption Date, is
deposited with the Trustee on or before the related 2017 Series D Redemption
Date and certain other conditions are satisfied, then the 2017 Series D Bonds to
be redeemed shall no longer be secured by, or entitled to any lien or benefit
of, the Indenture as provided by Section 4.04 of the Indenture.


The 2017 Series D Bonds will not be entitled to any sinking fund and will not be
redeemable other than as provided in this Section 2 and the form of 2017 Series
D Bond provided in Section 3.

SECTION 3


The 2017 Series D Bonds shall be registered bonds without coupons. The Trustee
shall be the registrar and paying agent for the 2017 Series D Bonds, which
duties it hereby accepts. The 2017 Series D Bonds may be issued in minimum
denominations of $100,000 or any integral multiple of $1,000 in excess thereof.


The forms of 2017 Series D Bonds shall be substantially as follows:


[FORM OF DTE GAS COMPANY 3.75% FIRST MORTGAGE BONDS 2017 Series D DUE 2047]
PPN:
No. R-___                        $_________________
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES. IN CONNECTION WITH ANY
TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY AND THE TRUSTEE SUCH
CERTIFICATES AND OTHER INFORMATION AS THE TRUSTEE MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.
DTE GAS COMPANY
3.75% MORTGAGE BONDS
2017 Series D DUE 2047
Principal Amount: $____________
Authorized Denomination: $100,000 or any integral multiple of $1,000 in excess
thereof.






18

--------------------------------------------------------------------------------




Regular Record Date: close of business on the 15th calendar day (whether or not
a Business Day) prior to the relevant Interest Payment Date
Original Issue Date: September 20, 2017
Stated Maturity: October 1, 2047
Interest Payment Dates: April 1 and October 1 of each year, beginning April 1,
2018.
Interest Rate: 3.75% per annum
DTE GAS COMPANY (hereinafter called the “Company”), a corporation of the State
of Michigan, for value received, hereby promises to pay to ___________, or
registered assigns, the sum of _________ Dollars ($_________) on the Stated
Maturity specified above, in the coin or currency of the United States of
America, and to pay interest thereon from the Original Issue Date specified
above, or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, semi-annually in arrears on each Interest Payment
Date as specified above, commencing on April 1, 2018 and on the Stated Maturity
at the Interest Rate per annum specified above until the principal hereof is
paid or made available for payment, and on any overdue principal and Make-Whole
Amount (defined below) and, to the extent lawful, on any overdue installment of
interest. The interest so payable, and punctually paid or duly provided for, on
any Interest Payment Date will, as provided in the Indenture, be paid to the
person in whose name this bond is registered at the close of business on the
Regular Record Date as specified above next preceding such Interest Payment
Date; provided that any interest payable at Stated Maturity or on a Redemption
Date (defined below) will be paid to the person to whom principal is payable.
Except as otherwise provided in the Indenture, any such interest not so
punctually paid or duly provided for will forthwith cease to be payable to the
holder on such Regular Record Date and may either be paid to the person in whose
name this bond is registered at the close of business on a special record date
for the payment of such defaulted interest to be fixed by the Trustee, notice
whereof shall be given to holders of bonds of this series not less than 10 days
prior to such special record date, or be paid at any time in any other lawful
manner not inconsistent with the requirements of any securities exchange, if
any, on which the bonds of this series shall be listed, and upon such notice as
may be required by any such exchange, all as more fully provided in the
Indenture.
Payments of interest on this bond will include interest accrued to but excluding
the respective Interest Payment Dates. Interest payments for this bond shall be
computed and paid on the basis of a 360-day year consisting of twelve 30-day
months. The Company shall pay interest on overdue principal and Make-Whole
Amount, if any, and, to the extent lawful, on overdue installments of interest
at the rate per annum borne by this bond. In the event that any Interest Payment
Date, Redemption Date or Stated Maturity is not a Business Day, then the
required payment of principal, Make-Whole Amount, if any, and interest will be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay). “Business Day” means






19

--------------------------------------------------------------------------------




any day other than a day on which banking institutions in the State of New York
or the State of Michigan are authorized or obligated pursuant to law or
executive order to close.
Payment of principal of, Make-Whole Amount, if any, and interest on the bonds of
this series shall be made in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts. Payments of principal, Make-Whole Amount, if any, and interest
due at the Stated Maturity or earlier redemption of such bonds shall be made at
the office of the Trustee upon surrender of such bonds to the Trustee, and
payments of interest shall be made, at the option of the Company, subject to
such surrender where applicable, (A) by check mailed to the address of the
person entitled thereto as such address shall appear in the bond register of the
Trustee maintained for such purpose or (B) by wire transfer at such place and to
such account at a banking institution in the United States as may be designated
in writing to the Trustee at least fourteen (14) days prior to the date for
payment by the person entitled thereto. Notwithstanding the foregoing, so long
as any bond is held by an Institutional Investor (as defined in the Bond
Purchase Agreement referenced below), payment of principal, Make-Whole Amount,
if any, and interest on the bonds held by such holder shall be made in the
manner specified in the Bond Purchase Agreement dated as of September 20, 2017
among the Company and the purchasers party thereto.
The bonds represented by this certificate, of the series hereinafter specified,
are bonds of the Company (herein called the “bonds”) known as its “First
Mortgage Bonds,” issued and to be issued in one or more series under, and all
equally and ratably secured by, an Indenture of Mortgage and Deed of Trust dated
as of March 1, 1944, duly executed by the Company to Citibank, N.A., successor
trustee (“Trustee”), as restated in Part II of the Twenty-ninth Supplemental
Indenture dated as of July 15, 1989, which became effective on April 1, 1994, to
which indenture and all indentures supplemental thereto executed on and after
July 15, 1989 reference is hereby made for a description of the property
mortgaged and pledged, the nature and extent of the security, the terms and
conditions upon which the bonds are, and are to be, issued and secured, and the
rights of the holders of the bonds and of the Trustee in respect of such
security (which indenture and all indentures supplemental thereto, including the
Forty-eighth Supplemental Indenture dated as of September 1, 2017 referred to
below, are hereinafter collectively called the “Indenture”). As provided in the
Indenture, the bonds may be issued thereunder for various principal sums and are
issuable in series, which may mature at different times, may bear interest at
different rates and may otherwise vary as therein provided. The bonds
represented by this certificate are part of a series designated “3.75% First
Mortgage Bonds 2017 Series D” (herein called the “Bonds”), created by the
Forty-eighth Supplemental Indenture dated as of September 1, 2017 as provided
for in said Indenture.
With the consent of the Company and to the extent permitted by and as provided
in the Indenture, the rights and obligations of the Company, the rights and
obligations of the holders of the Bonds, and the terms and provisions of the
Indenture may be modified or altered by such affirmative vote or votes of the
holders of the Bonds then outstanding as are specified in the Indenture.
In case an Event of Default as defined in the Indenture shall occur, the
principal of the Bonds may become or be declared due and payable in the manner,
with the effect, and subject to the






20

--------------------------------------------------------------------------------




conditions provided in the Indenture. Upon any such declaration, the Company
shall also pay to the holders of the Bonds the Make-Whole Amount on the Bonds,
if any, determined as of the date the Bonds shall have been declared due and
payable.
No recourse shall be had for the payment of the principal of, Make-Whole Amount,
if any, or the interest on, the Bonds, or for any claim based hereon or
otherwise in respect of the Bonds or the Indenture, against any incorporator,
stockholder, director or officer, past, present or future, of the Company, as
such, or any predecessor or successor corporation, either directly or through
the Company or any such predecessor or successor corporation, whether by virtue
of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability, whether at common law,
in equity, by any constitution, statute or otherwise, of incorporators,
stockholders, directors or officers being waived and released by the owner
hereof by the acceptance of the Bonds, and as part of the consideration for the
issue thereof, and being likewise waived and released pursuant to the Indenture
and the Senior Indenture.
This Bond shall be subject to redemption at the option of the Company, in whole
at any time or in part from time to time (any such date of optional redemption,
a “Redemption Date”), at the applicable redemption price (“Redemption Price”)
set forth below.
At any time prior to April 1, 2047 (the “Par Call Date”), the Redemption Price
will be equal to 100% of the principal amount of the Bonds to be redeemed on the
Redemption Date together with the Make-Whole Amount (as defined below), if any,
plus, in each case, accrued and unpaid interest thereon to the Redemption Date.


At any time on or after the Par Call Date, the Redemption Price will be equal to
100% of the principal amount of the Bonds to be redeemed on the Redemption Date
plus accrued and unpaid interest thereon to the Redemption Date.
Notwithstanding the foregoing, installments of interest on the Bonds that are
due and payable on Interest Payment Dates falling on or prior to a Redemption
Date will be payable on the Interest Payment Date to the registered Holders as
of the close of business on the relevant Record Date.
“Make-Whole Amount” means, with respect to any Bond, a premium in an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Bond over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. If the Settlement Date is prior to the Par Call Date, the
Make-Whole Amount with respect to any Called Principal of a Bond shall be
determined as if the Stated Maturity of such Bond were the Par Call Date;
provided that the Make-Whole Amount shall in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings:






21

--------------------------------------------------------------------------------




“Called Principal” means, with respect to a Bond, the principal of the Bond that
is to be redeemed on a Redemption Date or has become or is declared to be
immediately due and payable pursuant to Section 9.01 of the Indenture, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of a Bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Bond is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of a Bond, the
sum of (a) 0.5% (50 basis points) plus (b) the yield to maturity implied by the
“Ask Yield(s)” reported, as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX-1” (or such other display as
may replace Page PX-1), on Bloomberg Financial Markets for the most recently
issued, actively traded on-the-run, benchmark U.S. Treasury securities
(“Reported”) having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date.
If there are no such U.S. Treasury securities Reported having a maturity equal
to such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued, actively traded on-the-run, U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than the Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Bond. If such yields are not Reported or the yields Reported as of
such time are not ascertainable (including by way of interpolation), then
“Reinvestment Yield” means, with respect to the Called Principal of any Bond,
the sum of (x) 0.5% (50 basis points) plus (y) the yield to maturity implied by
the U.S. Treasury constant maturity yields reported, for the latest day for
which such yields have been so reported as of the second Business Day preceding
the Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for the
U.S. Treasury constant maturity having a term equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. If there is no such
U.S. Treasury constant maturity having a term equal to such Remaining Average
Life, such implied yield to maturity will be determined by interpolating
linearly between (1) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Remaining Average Life and (2) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Bond.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by






22

--------------------------------------------------------------------------------




multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years, computed on the
basis of a 360-day year comprised of twelve 30-day months and calculated to two
decimal places, that will elapse between the Settlement Date with respect to
such Called Principal and the Stated Maturity (or, if redeemed prior to the Par
Call Date, the Par Call Date) of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of a
Bond, all payments of such Called Principal and interest thereon that would be
due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its Stated Maturity (or, if
redeemed prior to the Par Call Date, the Par Call Date), provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the terms of the Bond, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date.
“Settlement Date” means, with respect to the Called Principal of a Bond, the
Redemption Date on which such Called Principal is to be redeemed or has become
or is declared to be immediately due and payable pursuant to Section 9.01 of the
Indenture as the context requires.
Notice of redemption shall be given to the holders of the Bonds to be redeemed
not more than 60 nor less than 30 days prior to the Redemption Date, as provided
in Section 4.05 of the Indenture. Each such notice shall specify such Redemption
Date, the aggregate principal amount of the Bonds to be redeemed on such date,
the principal amount of each Bond held by such holder to be redeemed, and the
interest to be paid on the Redemption Date with respect to such principal amount
being prepaid. In addition, if the Redemption Date is prior to the Par Call
Date, each such notice shall be accompanied by a certificate of a senior
financial officer of the Company as to the estimated Make-Whole Amount due in
connection with such redemption (calculated as if the date of such notice were
the date of the redemption), setting forth the details of such computation. The
Make-Whole Amount shall be determined by the Company two Business Days prior to
the applicable Redemption Date and the Company shall deliver to holders of the
Bonds and to the Trustee a certificate of a senior financial officer specifying
the calculation of such Make-Whole Amount as of the Redemption Date.
Subject to the limitations of Section 4.07 of the Indenture, the notice of
redemption may state that it is subject to the receipt of the redemption moneys
by the Trustee on or before the Redemption Date, and that such notice shall be
of no effect unless such moneys are so received on or before such date; a notice
of redemption so conditioned shall be of no force or effect if such money is not
so received and, in such event, the Company shall not be required to redeem this
Bond.
If the Bonds are only partially redeemed by the Company, the Trustee shall
select which Bonds are to be redeemed pro rata among all of the Bonds at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof and otherwise in accordance with the terms of
the Indenture. In the event of redemption of the Bonds in part only, a new Bond






23

--------------------------------------------------------------------------------




or Bonds for the unredeemed portion will be issued in the name or names of the
holders thereof upon the surrender or cancellation thereof.
If money sufficient to pay the applicable Redemption Price with respect to the
Bonds to be redeemed on the applicable Redemption Date, together with accrued
interest to the Redemption Date, is deposited with the Trustee on or before the
related Redemption Date and certain other conditions are satisfied, then the
Bonds to be redeemed shall no longer be secured by, or entitled to any lien or
benefit of, the Indenture as provided by Section 4.04 of the Indenture.
The Indenture contains terms, provisions and conditions relating to the
consolidation or merger of the Company with or into, and the conveyance, or
other transfer or lease, subject to the lien of the Indenture, of the trust
estate to, another corporation, to the assumption by such other corporation, in
certain circumstances, of the obligations of the Company under the Indenture and
on the Bonds and to the succession of such other corporation in certain
circumstances, to the powers and rights of the Company under the Indenture.
The Indenture contains provisions for defeasance at any time of the entire
indebtedness of the Bonds or certain covenants with respect thereto upon
compliance by the Company with certain conditions set forth therein.
This Bond shall not be valid or become obligatory for any purpose unless and
until the certificate of authentication hereon shall have been manually executed
by the Trustee or its successor in trust under the Indenture.
IN WITNESS WHEREOF, DTE GAS COMPANY has caused this certificate to be executed
under its name with the signature of its duly authorized Officer, under its
corporate seal, which may be a facsimile, attested with the signature of its
Corporate Secretary.


Dated:


DTE GAS COMPANY




By:______________________________


Attest:




By:______________________






CERTIFICATE OF AUTHENTICATION






24

--------------------------------------------------------------------------------






The bonds represented by this certificate constitute Bonds of the series
designated and described in the within-mentioned Indenture.


CITIBANK, N.A., as Trustee


    
By:_________________________________
Authorized Officer


Dated:


[End of 2017 Series D Bond Form]

SECTION 4


Each certificate evidencing the 2017 Series D Bonds (and all 2017 Series D Bonds
issued in exchange therefor or in substitution thereof) shall bear a legend in
substantially the following form (each defined term in the legend being defined
as such for purposes of the legend only):


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND (B) IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OF THE UNITED STATES. IN CONNECTION WITH ANY
TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY AND THE TRUSTEE SUCH
CERTIFICATES AND OTHER INFORMATION AS THE TRUSTEE MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.


The 2017 Series D Bonds shall be exchangeable upon surrender thereof at the
corporate trust office of the Trustee in the Borough of Manhattan, the City of
New York, New York, for registered bonds of the same aggregate principal amount
and other terms, but of different authorized denomination or denominations, such
exchanges to be made without service charge (except for any stamp tax or other
governmental charge).
When 2017 Series D Bonds are presented to the Trustee with a request (i) to
register the transfer of such 2017 Series D Bonds; or (ii) to exchange such 2017
Series D Bonds for 2017 Series D Bonds of the same series of any authorized
denominations of the same aggregate principal amount and Stated Maturity, the
Trustee shall register the transfer or make the exchange as requested if its
reasonable requirements for such transaction are met; provided, however, that
the 2017 Series D Bonds surrendered for transfer or exchange: (A) shall be duly
endorsed or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Company and the Trustee, duly






25

--------------------------------------------------------------------------------




executed by the holder thereof or his attorney duly authorized in writing; and
(B) are accompanied by the following additional information and documents, as
applicable: (x) if such 2017 Series D Bonds are being delivered to the Company
by a holder for registration in the name of such holder, without transfer, a
certification from such holder to that effect; or (y) if such 2017 Series D
Bonds are being transferred to the Company, a certification to that effect; or
(z) if such 2017 Series D Bonds are being transferred pursuant to an exemption
from registration in accordance with Rule 144 under the Securities Act or in
reliance upon another exemption from the registration requirements of the
Securities Act, (i) a certification to that effect and (ii) if the Company so
requests, other evidence reasonably satisfactory to it as to the compliance with
the restrictions set forth in the legend set forth above.


Every 2017 Series D Bond so surrendered shall be accompanied by a proper
transfer power duly executed by the registered owner or by a duly authorized
attorney transferring such 2017 Series D Bond to the Company, and the signature
to such transfer power shall be guaranteed to the satisfaction of the Trustee.
All 2017 Series D Bonds so surrendered shall be forthwith canceled and delivered
to or upon the order of the Company. All 2017 Series D Bonds executed,
authenticated and delivered in exchange for 2017 Series D Bonds so surrendered
shall be valid obligations of the Company, evidencing the same debt as the 2017
Series D Bonds surrendered, and shall be secured by the same lien and be
entitled to the same benefits and protection as the 2017 Series D Bonds in
exchange for which they are executed, authenticated and delivered.


The Company shall not be required to make any such exchange or any registration
of transfer after the 2017 Series D Bond so presented for exchange or
registration of transfer, or any portion thereof, has been called for redemption
and notice thereof given to the registered owner.



SECTION 5


Pending the preparation of definitive 2017 Series D Bonds, the Company may from
time to time execute, and upon its written order, the Trustee shall authenticate
and deliver, in lieu of such definitive 2017 Series D Bonds and subject to the
same provisions, limitations and conditions, one or more temporary 2017 Series D
Bonds, in registered form, of any denomination specified in the written order of
the Company for the authentication and delivery thereof, and with such
omissions, insertions and variations as may be determined by the Board of
Directors of the Company. Such temporary 2017 Series D Bonds shall be
substantially of the tenor of the 2017 Series D Bonds to be issued as herein
before recited.


If any such temporary 2017 Series D Bonds shall at any time be so authenticated
and delivered in lieu of definitive 2017 Series D Bonds, the Company shall upon
request at its own expense prepare, execute and deliver to the Trustee and
thereupon, upon the presentation and surrender of temporary 2017 Series D Bonds,
the Trustee shall authenticate and deliver in exchange therefor, without charge
to the holder, definitive Bonds of the same series and other terms, if any, and
for the same principal sum in the aggregate as the temporary 2017 Series D Bonds
surrendered. All






26

--------------------------------------------------------------------------------




temporary 2017 Series D Bonds so surrendered shall be forthwith canceled by the
Trustee and delivered to or upon the order of the Company. Until exchanged for
definitive 2017 Series D Bonds the temporary 2017 Series D Bonds shall in all
respects be entitled to the lien and security of the Indenture and all
supplemental indentures.





ARTICLE III
ISSUE OF BONDS


The 2017 Series C Bonds in the aggregate principal amount of $40,000,000 and
2017 Series D Bonds in the aggregate principal amount of $40,000,000 may be
executed, authenticated and delivered from time to time as permitted by the
provisions of the Indenture, including with respect to exchange and replacement
of bonds.

ARTICLE IV
THE TRUSTEE


The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Supplemental Indenture or the due
execution hereof by the Company, or for or in respect of the recitals and
statements contained herein, all of which recitals and statements are made
solely by the Company.


Except as herein otherwise provided, no duties, responsibilities or liabilities
are assumed, or shall be construed to be assumed, by the Trustee by reason of
this Supplemental Indenture other than as set forth in the Indenture and this
Supplemental Indenture as executed and accepted on behalf of the Trustee,
subject to all the terms and conditions set forth in the Indenture, as fully to
all intents as if the same were herein set forth at length.



ARTICLE V
RECORDING AND FILING OF SUPPLEMENTAL INDENTURE
DATED AS OF DECEMBER 1, 2016


Pursuant to the terms and provisions of the Original Indenture, a Supplemental
Indenture dated as of December 1, 2016 providing for the terms of First Mortgage
Bonds to be issued thereunder designated as 2016 Series G Mortgage Bonds has
heretofore been entered into between the Company and the Trustee and has been
filed in the Office of the Secretary of State of Michigan as a financing
statement on December 15, 2016 (Filing No. 20170103000260-0) and has been
recorded as a real estate mortgage in the offices of the respective Register of
Deeds of certain counties in the State of Michigan, as follows:










27

--------------------------------------------------------------------------------




COUNTY
DATE
RECORDED
LIBER/
INSTRUMENT NO.
Page
Alcona County Register of Deeds
12/29/16
528
1042
Alger County Register of Deeds
12/29/16
MI201602628
--
Alpena County Register of Deeds
12/29/16
517
24
Antrim County Register of Deeds
12/29/16
201600009893
--
Arenac County Register of Deeds
1/3/17
201700001
--
Barry County Register of Deeds
12/29/16
2016-012995
--
Benzie County Register of Deeds
12/29/16
2016R-05479
--
Charlevoix County Register of Deeds
12/29/16
1147
736
Cheboygan County Register of Deeds
12/29/16
1324
241
Chippewa County Register of Deeds
12/29/16
1246
763
Clare County Register of Deeds
12/15/16
1335
691
Clinton County Register of Deeds
12/15/16
5248785/Receipt #
115566
--
Crawford County Register of Deeds
12/29/16
729
407
Delta County Register of Deeds
12/29/16
1175
547
Dickinson County Register of Deeds
1/3/17
853
312
Emmet County Register of Deeds
12/29/16
1191
51
Gladwin County Register of Deeds
12/29/16
1094
481
Grand Traverse County Register of Deeds
12/29/16
2016R-22130
--
Gratiot County Register of Deeds
12/29/16
997
988
Ionia County Register of Deeds
12/29/16
644
5090
Iosco County Register of Deeds
12/29/16
2016000523
--
Iron County Register of Deeds
12/29/16
689
544
Isabella County Register of Deeds
12/29/16
1755
42
Jackson County Register of Deeds
12/29/16
2090
908
Kalkaska County Register of Deeds
1/9/17
3133493
--
Kent County Register of Deeds
12/29/16
20161229-0114432
--
Lake County Register of Deeds
12/29/16
389
489
Leelanau County Register of Deeds
12/15/16
1282
51
Lenawee County Register of Deeds
12/29/16
2537
757
Livingston County Register of Deeds
12/29/16
2016R-039830
--
Macomb County Register of Deeds
1/13/17
24500
385
Manistee County Register of Deeds
12/29/16
2016R006658
--
Marquette County Register of Deeds
12/29/16
2016R-12572
--
Mason County Register of Deeds
12/29/16
2016R06969
--
Mecosta County Register of Deeds
12/29/16
Liber 871
Instr. #20100009105
1063
Menominee County Register of Deeds
12/29/16
792
144







28

--------------------------------------------------------------------------------




COUNTY
DATE
RECORDED
LIBER/
INSTRUMENT NO.
Page
Missaukee County Register of Deeds
12/29/16
2016-04212
--
Monroe County Register of Deeds
12/29/16
2016R26014
--
Montcalm County Register of Deeds
12/29/16
2016R-13904
--
Montmorency County Register of Deeds
12/15/16
358
324
Muskegon County Register of Deeds
12/29/16
4108
98
Newaygo County Register of Deeds
12/29/16
464
1109
Oakland County Register of Deeds
1/6/17
50258
332
Oceana County Register of Deeds
12/29/16
2016
23185-3207
Ogemaw County Register of Deeds
12/29/16
3138323
--
Osceola County Register of Deeds
12/29/16
963
468
Oscoda County Register of Deeds
12/29/16
216-0310023
--
Otsego County Register of Deeds
12/29/16
1421
466
Ottawa County Register of Deeds
12/30/16
2016-0050068
--
Presque Isle County Register of Deeds
12/15/16
586
642
Roscommon County Register of Deeds
1/10/17
1161
367
St. Clair County Register of Deeds
12/29/16
4783
927
Saginaw County Register of Deeds
12/29/16
2884
1885
Shiawassee County Register of Deeds
12/29/16
1229
588
Washtenaw County Register of Deeds
12/29/16
5185
105
Wayne County Register of Deeds
12/15/16
53422
1201
Wexford County Register of Deeds
12/29/16
679
437






ARTICLE VI
RECORDING OF AFFIDAVIT OF FACTS AFFECTING REAL PROPERTY


An Affidavit of Facts Affecting Real Property dated February 11, 2013 (the
“Affidavit”) has been recorded in the offices of the respective Registers of
Deeds of certain counties in the State of Michigan. The Affidavit, signed by the
Company’s then President and Chief Operating Officer, was given pursuant to MCL
565.451a to give notice of the fact that pursuant to a joint resolution of the
Company’s sole shareholder and its board of directors, the Company amended its
articles of incorporation effective January 1, 2013 to change its name from
MICHIGAN CONSOLIDATED GAS COMPANY to DTE GAS COMPANY.



ARTICLE VII
MISCELLANEOUS PROVISIONS








29

--------------------------------------------------------------------------------




Except insofar as herein otherwise expressly provided, all the provisions, terms
and conditions of the Indenture shall be deemed to be incorporated in, and made
a part of, this Forty-seventh Supplemental Indenture, and the Twenty-ninth
Supplemental Indenture dated as of July 15, 1989, as supplemented by the
Thirtieth Supplemental Indenture dated as of September 1, 1991, by the
Thirty-first Supplemental Indenture dated as of December 15, 1991, by the
Thirty-second Supplemental Indenture dated as of January 5, 1993, by the
Thirty-third Supplemental Indenture dated as of May 1, 1995, by the
Thirty-fourth Supplemental Indenture dated as of November 1, 1996, by the
Thirty-fifth Supplemental Indenture dated as of June 18, 1998, by the
Thirty-sixth Supplemental Indenture dated as of August 15, 2001, by the
Thirty-seventh Supplemental Indenture dated as of February 15, 2003, by the
Thirty-eighth Supplemental Indenture dated as of October 1, 2004, by the
Thirty-ninth Supplemental Indenture dated as of April 1, 2008, by the Fortieth
Supplemental Indenture dated as of June 1, 2008, by the Forty-first Supplemental
Indenture dated as of August 1, 2008, by the Forty-second Supplemental Indenture
dated as of December 1, 2008, by the Forty-third Supplemental Indenture dated as
of December 1, 2012, by the Forty-fourth Supplemental Indenture dated as of
December 1, 2013, by the Forty-fifth Supplemental Indenture dated as of December
1, 2014; by the Forty-sixth Supplemental Indenture dated as of August 1, 2015,
by the Forty-seventh Supplemental Indenture dated as of December 1, 2016 and by
this Supplemental Indenture is in all respects ratified and confirmed; and the
Indenture and said Supplemental Indentures shall be read, taken and construed as
one and the same instrument.


Except to the extent specifically provided therein, no provision of this
Supplemental Indenture or any future supplemental indenture is intended to
modify, and the parties do hereby adopt and confirm, the provisions of Section
318(c) of the Trust Indenture Act, which amend and supersede provisions of the
Indenture in effect prior to November 15, 1990.
Nothing in this Supplemental Indenture is intended, or shall be construed, to
give to any person or corporation, other than the parties hereto and the holders
of Bonds issued and to be issued under and secured by the Indenture, any legal
or equitable right, remedy or claim under or in respect of this Supplemental
Indenture, or under any covenant, condition or provision herein contained, all
the covenants, conditions and provisions of this Supplemental Indenture being
intended to be, and being, for the sole and exclusive benefit of the parties
hereto and of the holders of bonds issued and to be issued under the Indenture
and secured thereby.
All covenants, promises and agreements in this Supplemental Indenture contained
by or on behalf of the Company shall bind its successors and assigns whether so
expressed or not.
This Supplemental Indenture may be executed in any number of counterparts, and
each of such counterparts when so executed shall be deemed to be an original;
but all such counterparts shall together constitute but one and the same
instrument.












30

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, DTE GAS COMPANY has caused this Supplemental Indenture to be
executed by its duly authorized Officer, and its corporate seal to be hereunto
affixed, and Citibank, N.A., as Trustee as aforesaid, has caused the same to be
executed by one of its authorized signatories and its corporate seal to be
hereunto affixed, on the respective dates of their acknowledgments hereinafter
set forth, as of the date and year first above written.




DTE GAS COMPANY




By: /s/ Edward J. Solomon
    Edward J. Solomon
Assistant Treasurer




Signed, sealed, acknowledged and
delivered by DTE GAS COMPANY in the presence of:




/s/ Daniel Richards
Daniel Richards




/s/ Kathleen Hier
Kathleen Hier




State of Michigan    }
} ss.
County of Wayne    }


The foregoing instrument was acknowledged before me this 1st day of September,
2017, by Edward J. Solomon, as Assistant Treasurer, of DTE Gas Company, a
Michigan corporation, on behalf of the corporation.


/s/ Elizabeth Kochevar
Elizabeth Kochevar
Notary Public, Wayne County, MI
Acting in Wayne County, MI
My Commission Expires: November 16, 2021






31

--------------------------------------------------------------------------------




CITIBANK, N.A., as Trustee






By: /s/ Danny Lee
Name: Danny Lee
Title: Vice President
    




Signed, sealed, acknowledged and
delivered by CITIBANK, N.A.
in the presence of:




/s/ Louis Piscitelli
Name: Louis Piscitelli
Title: Vice President


/s/ Anthony Bausa
Name: Anthony Bausa
Title: Vice President








State of New York    }
} ss.
County of New York    }
The foregoing instrument was acknowledged before me this 18th day of September,
2017, by Danny Lee, as Vice President of Citibank, N.A., a national banking
association, on behalf of the association, as Trustee, as in said instrument
described.
/s/ Noreen Santos
Noreen Santos
Notary Public, State of New York
Registration # 01SA6228750
Qualified in Nassau County
Certificate Filed in New York County
Commission Expires September 27, 2018






32

--------------------------------------------------------------------------------




This instrument was drafted by:

Daniel Richards
DTE Energy
One Energy Plaza, 688WCB
Detroit, MI 48226
When recorded return to:


Elizabeth Kochevar
DTE Energy
One Energy Plaza, 688WCB
Detroit, MI 48226








33